 
 
I 
111th CONGRESS
2d Session
H. R. 5049 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2010 
Mr. Carson of Indiana introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to expand the matters covered by preseparation counseling provided to members of the Armed Forces and their spouses. 
 
 
1.Short titleThis Act may be cited as the Military Families Financial Preparedness Act.  
2.Matters covered by preseparation counseling for members of the Armed Forces and their spousesSection 1142(b) of title 10, United States Code, is amended— 
(1)in paragraph (5), by striking job placement counseling for the spouse and inserting inclusion of the spouse when counseling regarding the matters covered by paragraphs (9), (10), and (16) is provided, job placement counseling for the spouse, and the provision of information on survivor benefits available under the laws administered by the Secretary of Defense or the Secretary of Veterans Affairs; 
(2)in paragraph (9), by inserting before the period the following: , including information on budgeting, saving, credit, loans, and taxes; 
(3)in paragraph (10), by striking and employment and inserting , employment, and financial; 
(4)by striking paragraph (16) and inserting the following new paragraph: 
 
(16)Information on home loan services and housing assistance benefits available under the laws administered by the Secretary of Veterans Affairs and counseling on responsible borrowing practices.; and 
(5)in paragraph (17), by inserting before the period the following: , and information regarding the means by which the member can receive additional counseling regarding the member’s actual entitlement to such benefits and apply for such benefits.  
 
